Per Curiam.
Applicant is a resident of Florida, where he graduated from law school in 2008. He passed the Florida bar exam in February 2009 and the New York bar exam in July *13722010. Applicant has been denied admission to practice in Florida.
Following a hearing on his application for admission to practice in New York, this Court’s Committee on Character and Fitness issued a decision recommending that the application be disapproved. Applicant now petitions for an order admitting him to practice notwithstanding the Committee’s adverse decision (see Rules of App Div, 3d Dept [22 NYCRR] § 805.1 [m]).
The record supports the Committee’s conclusions that applicant exhibits a “disregard for applicable rules” and an “apparent tendency to use the courts as a tool for personal vindication and retribution rather than the redress of legitimate grievances founded upon established legal principles, honesty and good faith.” Accordingly, we agree that applicant lacks the character and general fitness requisite for an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]), and we therefore deny his petition.
Lahtinen, J.P., Stein, McCarthy, Garry and Devine JJ., concur.
Ordered that the petition for an order granting the application for admission to practice notwithstanding the Committee’s decision is denied.